Citation Nr: 1102422	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 
1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which increased the disability evaluation for the 
Veteran's degenerative joint and disc disease of the lumbar spine 
from 10 percent to 20 percent disabling.  
 
In November 2010, the Veteran presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C.  A copy of the 
transcript has been associated with the claims folder. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a TDIU due to service-connected 
disability is part and parcel of an increased rating claim when 
such claim is raised by the record.  During the November 2010 
hearing, the Veteran and his representative raised the issue of 
the Veteran's unemployability.  In light of the Court's holding 
in Rice, the Board has considered the TDIU claim as part of his 
pending increased rating claim and has accordingly listed the 
raised TDIU claim as an issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran testified that he is receipt of benefits from the 
Social Security Administration (SSA) for his spine disability.  
Review of the claims folder shows that there is a July 2007 
decision from SSA.  However, the records which SSA used in 
reaching its determination are not associated with the claims 
folder.  Because VA is on notice that there are records that may 
be applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was last 
afforded an examination for his spine disability in December 
2005.  The symptoms to which he testified during his hearing 
suggest that his disability has worsened in severity since that 
examination.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the current level of disability is at issue, a 
contemporaneous examination of the Veteran's degenerative joint 
and disc disease of the lumbar spine is necessary to accurately 
assess his disability picture.

Additionally, the law provides that when a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the Veteran's 
claim for a TDIU is dependent on the adjudication of his 
increased rating claim for degenerative joint and disc disease of 
the lumbar spine.  Thus, adjudication of the claim for a TDIU 
will be held in abeyance pending further development and 
adjudication of the Veteran's increased rating claim for 
degenerative joint and disc disease of the lumbar spine.



Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all SSA records 
concerning the Veteran.  The RO must 
perform all follow up indicated and 
document negative responses.  

If, after making reasonable efforts to 
obtain the above named records, the RO 
is unable to secure the same, the RO 
must notify the Veteran of such, and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claims. The Veteran 
must then be given an opportunity to 
respond.

2.	Afford the Veteran an examination to 
determine the current level of severity 
of his degenerative joint and disc 
disease of the lumbar spine.  The claims 
folder and a copy of this Remand must be 
made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.
	
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should indicate whether 
the Veteran's lumbar spine 
degenerative disc disease is so severe 
so as to result in incapacitating 
episodes (i.e., episodes in which his 
adverse symptomatology required bed 
rest ordered by a physician).  If so, 
the examiner should comment on the 
duration and frequency of such 
incapacitating episodes.  

The examiner should comment on any 
adverse neurological symptomatology 
caused by his lumbar spine disorder, 
and, if present, if that 
symptomatology is best characterized 
as "slight," "moderate," "moderately 
severe," or "severe."

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
spine disability on the Veteran's 
ability to work to include whether the 
Veteran is unemployable because of his 
spine disability.

The supporting rationale for all 
opinions expressed must be provided.

3.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims of an 
increased rating for degenerative joint 
and disc disease of the lumbar spine and 
a TDIU.  If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


